                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 JANE DOE,                                        )
                                                  )
         Plaintiff,                               )
                                                  )
 v.                                               )        NO. 3:18-cv-00728
                                                  )
 VANDERBILT UNIVERSITY,                           )        JUDGE CAMPBELL
                                                  )        MAGISTRATE JUDGE FRENSLEY
         Defendant.                               )


                                             ORDER

        Pending before the Court is the parties’ Joint Motion to Dismiss Lawsuit and to Permit

Plaintiff to Proceed as Jane Doe (Doc. No. 61), indicating all claims in this case have been

resolved, and this case should be dismissed with prejudice. The Motion also asks the Court to

allow the Plaintiff to continue under the pseudonym Jane Doe. The Court GRANTS the Motion.

Accordingly, this case is DISMISSED, with prejudice, and the Plaintiff is permitted to proceed

under the name Jane Doe.

        All pending motions are DENIED AS MOOT. The trial scheduled for March 3, 2020, and

the pretrial conference scheduled for February 24, 2020, are cancelled. The Clerk is directed to

close the file.

        This order shall constitute the final judgment pursuant to Fed. R. Civ. P. 58.

        It is so ORDERED.

                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




      Case 3:18-cv-00728 Document 64 Filed 01/04/19 Page 1 of 1 PageID #: 640
